577 F.2d 1031
GULF STATES UTILITIES COMPANY, Plaintiff,v.ECODYNE CORPORATION et al., Defendants,Ecodyne Corporation, Third-Party Plaintiff-Appellant,American Motorists Insurance Company, Third-Party Defendant-Appellee.
No. 78-1139.
United States Court of Appeals,Fifth Circuit.
Aug. 2, 1978.

Richard E. Gerard, Jr., Lake Charles, La., for Ecodyne Corp.
Plauche, Smith, Hebert & Nieset, Reid K. Hebert, Lake Charles, La., for American Motorists Ins. Co.
Before THORNBERRY, GODBOLD and RUBIN, Circuit Judges.
PER CURIAM.


1
This case is affirmed on the basis of the opinion of the District Judge, reported at 441 F.Supp. 787.